         CASE 0:20-cv-02098-ECT-KMM Doc. 9 Filed 10/09/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

 JASON MCKINLEY,
                                                 Case No. 0:20-cv-2098-ECT-KMM
               Plaintiff,
 v.
                                                      DEFENDANT EQUIFAX
 EQUIFAX INFORMATION SERVICES                     INFORMATION SERVICES LLC’S
 LLC, TRANS UNION, LLC, BARCLAYS                    CORPORATE DISCLOSURE
 BANK INC.,                                               STATEMENT

               Defendants.


       Defendant Equifax Information Services LLC (“Equifax”), by and through its

undersigned attorneys, and pursuant to Fed. R. Civ. P. 7.1, states that Equifax is a wholly-

owned company of Equifax, Inc., which is a publicly traded company on the NYSE. No

other entity owns 10% or more of Equifax’s stock.


                                          MESSERLI KRAMER P.A.

Dated: October 9, 2020                     s/ Lauren M. Hoglund
                                          Terrance J. Wagener (#213676)
                                          Lauren M. Hoglund (#399562)
                                          1400 Fifth Street Towers
                                          100 South Fifth Street
                                          Minneapolis, MN 55402-1217
                                          Tel: 612.672.3600
                                          twagener@messerlikramer.com
                                          lhoglund@messerlikramer.com

                                          ATTORNEYS FOR DEFENDANT
                                          EQUIFAX INFORMATION SERVICES,
                                          LLC
